OPINION
HOFFMAN, Judge.
In January 1994, the trial court entered an order awarding permanent custody of Baby Boy Dzuroveak (B.B.D) to his natural father, Terry Vaughan. Former prospective adoptive parents, M.S. and W.S., brought this appeal. This appeal marks the third time that lower court proceedings in the cause have been presented for review. See Matter of Adoption of Baby Boy Dzurovcak (1990), Ind.App., 556 N.E.2d 951, Baker, J., concurring; In re Adoption of Deurovcak (1992), Ind.App., 600 N.E.2d 143.
In April 1994, a request for a stay of execution of the judgment pending the appeal was denied by this Court. Sometime between April 24, 1994 and April 27, 1994, M.S. absconded with B.B.D. In May 1994, contempt orders and a bench warrant were issued by the trial court. Although motions and appellate briefs continued to be filed on behalf of M.S. and W.S., there is no indication that M.S. has returned with B.B.D. or that anyone knows their whereabouts.
It has been held that an appellant's voluntary absence from the court's jurisdiction results in waiver of the right to appeal. See Koons v. State (1989), Ind., 545 N.E.2d 826, 827; Irvin v. State (1957), 236 Ind. 384, 139 N.E.2d 898. An appellant has no standing to request benefits or rights while holding herself beyond the jurisdiction of the courts. Id. Koons, 545 N.E.2d at 827; Irvin, 236 Ind. at 387-389, 139 N.E.2d at 899-900. Presumably M.S. would return only if she receives relief from the order from which she fled and refused to obey. Courts do not "bargain" with appellants in this manner. M.S. has waived her appellate rights.
There is no evidence in the record that W.S. aided, abetted or knew of M.S.'s intention to abscond with B.B.D. However W.S. has made no effort to sever his claim from that made by M.S. That M.S. has waived her appellate rights has a direct impact upon W.S. He has no claim separate from M.S.; thus, his appellate rights are likewise extinguished.
Moreover,, causing the natural father further expense to continue litigating a determination favorable to him, while he can expect no benefit because of the actions of M.S. in absconding with the child, is unconscionable. The appeal is dismissed.
FRIEDLANDER, J., concurs.
STATON, J., dissents with opinion.